Citation Nr: 0205297	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that the issues of entitlement to service 
connection for a right shoulder strain, and entitlement to 
service connection for a right ankle disability were also 
certified for appeal.  However, at his March 2000 personal 
hearing, the veteran indicated that he wished to withdraw 
those issues.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's left knee disability is manifested by 
complaints of pain, giving away, crepitus and swelling.  
There is mild laxity noted medially.   

3.  The veteran's right knee disability is manifested by 
complaints of pain, giving away, crepitus and swelling.  
There is full range of motion with pain, and mild laxity 
noted medially.  He has daily flare-ups with walking.  

4.  The veteran has X-ray evidence of arthritis and objective 
evidence of pain on motion of the left knee, which is 
additional disability beyond his evaluation under Diagnostic 
Code 5257.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a left knee disability have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2001).  

2.  The criteria for an initial evaluation of 20 percent for 
a right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5003, 5024 (2001) DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

3.  The criteria for a 10 percent evaluation for a left knee 
disability due to arthritis and pain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001): Lichtenfels v. 
Derwinksi, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VAOPGCPREC 23-97, VAOPGCPREC 9-98.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.  In this regard, the Board notes that VA 
fulfilled its duty to assist the appellant by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The veteran's 
service medical records and his VA treatment records have 
been obtained.  The veteran has been afforded VA 
examinations.  The statement of the case and supplemental 
statement of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claims.  In 
addition, the veteran was afforded a hearing before a hearing 
officer at the RO and was informed of the evidence necessary 
to substantiate his claims.  Thus, in light of the above, the 
Board concludes that proper development has been conducted 
and there is no indication that there are additional 
documents that have not been obtained and would be pertinent 
to the present claims.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claims.   

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of initial evaluations 
for the veteran's disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran was granted service connection for his right and 
left knee disabilities in July 1998.  At that time, a 
noncompensable evaluation was assigned for his right knee 
disability, and a 10 percent evaluation was assigned for his 
left knee disability.  Both evaluations were effective from 
January 27, 1998.  At that time the RO considered the 
veteran's service medical records, lay statements, VA medical 
records, and a July 1998 VA examination report.  The service 
medical records showed that in 1972, the veteran fell off an 
aircraft wing and struck both knees.  The left knee was noted 
to be painful with limited motion.  X-rays showed no 
fracture.  Four days later, he was treated for right knee 
pain.  X-rays were within normal limits, and the impression 
was possible sprain.  

VA records show that the veteran complained of right knee 
pain in January 1998, and tendonitis was found. It was noted 
that the veteran had tenderness in the subpatellar region and 
the medial aspect of the knee with good flexion and extension 
of the right leg.  Right patellar tendonitis was diagnosed.  

In March 1998, VA received statements from friends and 
associates of the veteran regarding the veteran's 
disabilities.  His employer noted that the veteran had worked 
for him for 17 years and that he had observed that the 
veteran has difficulty bending his knees, has swelling in his 
knees, that he used crutches and that he performed only light 
duty assignments.  His pastor reported similar observations, 
as did several other persons.  

The veteran was examined by VA in July1998.  He reported a 
history of falling off an airplane in 1972 and injuring his 
knees.  He complained of pain when walking for any length of 
time, as well as when he squats and stands, and that when he 
kneels, he gets some locking.  The examiner reviewed X-rays 
dated in early 1998 and determined that the veteran had 
normal findings in the right knee and that in a 1997 X-ray, 
of his left knee, there were some changes consistent with old 
trauma.  The January 1998 X-ray report showed the right knee 
joint spaces and margins to be unremarkable and the left knee 
had minimal degenerative joint disease with probably soft 
tissue ossification.  

On examination, it was noted that the veteran walked without 
any abnormality of his gait.  Both knees were noted to have 
full range of motion, with some minimal crepitance noted on 
the left.  There was no evidence of effusion, and the knees 
were noted to be stable.  The impression was, remote injury 
to both knees with normal examination at this time.  

The veteran was examined by VA in February 1999.  He 
complained of daily pain as well as daily bilateral giving 
away and swelling.  He reported taking 800 milligrams of 
ibuprofen two to three times a day.  He reported that 
severity, frequency and duration of flare-ups depended on his 
degree of activity.  The veteran stated that he did not use 
any assistive devices, but that he had to hold onto things 
several times during the day due to the sensation of pain.  
It was noted that he had flare-ups when walking.  The veteran 
reported that he is working and that he is able to do all 
things, but that he had a significant amount of discomfort in 
his knees.  It was noted that the veteran had pain upon any 
movement of his knees, particularly with extension.  The 
examiner noted that there was objective evidence of painful 
motion.  It was stated that there was no effusion or edema, 
but that there was some guarding of movement upon extension.  
The examiner noted bilateral crepitus upon flexion.  It was 
stated that the veteran had full range of motion at 140 
degrees with extension to 0 degrees.  There was mild laxity 
noted medially and bilaterally.  X-rays of the left knee 
showed mild to moderate degenerative arthritis and Osgood-
Schlatter's disease.  X-rays of the right knee showed mild 
degenerative arthritis.  

In March 1999, the RO increased the veteran's evaluation for 
his right knee disability to 10 percent, effective from 
February 23, 1999.  

The veteran appeared at a personal hearing at the RO in March 
2000.  He testified that he wore elastic braces on both 
knees.  He described his symptoms which included popping of 
the knees, pain, swelling, locking, and instability.  He 
reported that he was limited in his activities due to his 
knees.  A complete transcript is of record.  

VA outpatient treatment records were associated with the 
claims file in April 2000.  The records are dated in 1998 and 
1999, and show complaints of knee pain.  A March 1999 MRI 
showed mild degenerative changes in the right knee.  In June 
2000, the effective date for the veteran's 10 percent 
evaluation for his right knee disability was changed to 
January 27, 1998.  

The veteran's disability of the left knee is rated under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).  His right knee 
disability is rated under Diagnostic Code 5024, 
tenosynovitis.  38 C.F.R. § 4.71a.  Notes under that Code 
specify that disabilities rated under diagnostic codes 
including Code 5024 are rated as arthritis according to 
limitation of motion of the affected part.  Limitation of 
knee motion is rated under Code 5260, limitation of flexion, 
or Code 5261, limitation of extension.  

Code 5003, degenerative arthritis, also provides that when 
limitation of motion is noncompensable, a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, Note 2 to Code 5003 clarifies that the 10 and 20 
percent ratings based on X-ray findings will not be utilized 
in evaluating disability under Code 5024.  

Other Codes showing the criteria for disabilities of the knee 
and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263 (2001).  Diagnostic Code 5256 provides for ankylosis 
of the knee.  Under this Code, favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  When the knee is fixed in flexion between 20 
degrees and 45 degrees, a 50 percent rating is assigned.  A 
60 percent rating is warranted for extremely unfavorable 
ankylosis, with the knee fixed in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  This code would not apply here since the veteran's 
left and right knees are not shown to be ankylosed.  

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  
The record does not reflect that the veteran has semilunar 
cartilage that is dislocated.  Under Diagnostic Code 5259, a 
10 percent rating is assigned for cartilage, semilunar, 
removal of, symptomatic.  This Code does not provide for a 
disability rating in excess of 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2001).  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Diagnostic Code 5261 provides 
for limitation of the extension of the leg.  When there is 
limitation of extension of the leg to 5 degrees, a zero 
percent rating is assigned; when the limitation is to 10 
degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; 
when extension is limited to 30 degrees, 40 percent is 
assigned; and when it is limited to 45 degrees, 50 percent is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
veteran has been found to have full range of motion of both 
knees, the VA examiner most recently having found flexion to 
140 degrees and extension to 0 degrees.  The Board notes that 
full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II (2001).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West Supp. 
2001).

Based upon a thorough review of the medical evidence, the 
Board finds that the veteran's left knee disorder is not 
manifested by more than mild recurrent subluxation or lateral 
instability.  For example, the July 1998 VA examiner noted 
that both knees were stable.  The February 1999 VA examiner 
found that there was mild laxity of both knees.  Thus, the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent under Diagnostic 
Code 5257 at any time during the appeal period.  Neither does 
he qualify for an increased evaluation under any other 
potentially applicable Code.  When reviewing the criteria 
under any of the potentially applicable Codes, the Board 
finds that there is no basis for an increased rating beyond 
the currently assigned 10 percent for the left knee 
disability.  

As noted, the veteran reports painful motion of the left knee 
and right knee.  In the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") expounded 
on the evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based upon limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based upon 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating increased rating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic codes predicated upon 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  As noted, the veteran has been evaluated under 
diagnostic codes not predicated upon limitation of motion as 
to the left knee.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and the analysis required under DeLuca, are not for 
application when considering that knee.    

With respect to limitation of motion, the Board notes that 
the medical evidence does not show flexion limited to 15 
degrees or less, nor extension limited to 20 degrees or more.  
On VA examination in July 1998, range of motion was noted to 
be full.  As noted above, range of motion on the February 
1999 VA examination was zero degrees extension with flexion 
to 140 degrees, which is full range of motion.  Thus, the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 10 percent under either 
Diagnostic Code 5260 or 5261.  

In the instant case, the Board notes that the medical 
evidence clearly shows that the veteran experiences right and 
left knee pain.  He has complained of pain consistently 
according to the medical evidence.  Objective evidence of 
pain has been documented on examination.  Based on the 
foregoing, as well as VAOPGCPREC 23-97 and 9-98, the Board 
finds that the veteran is entitled to a separate rating of 10 
percent for arthritis of the left knee under Diagnostic Code 
5003.  The Board notes that the Court held in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "[r]ead 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion." See also Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).  

As to the right knee which is evaluated based on limitation 
of motion, the Board acknowledges that the range of motion 
findings do not show that the veteran meets the requirements 
for even a compensable disability rating under either 
Diagnostic Code 5260 or 5261 (flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more), and 
that the current 10 percent evaluation is based on painful 
motion.  However, since this knee is rated based on motion 
criteria, the Board must consider 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  

It is noted that the veteran has complained of pain and that 
he has noted problems with walking, squatting and kneeling.  
He has stated, and his employer has also reported, that the 
veteran has difficulty with his knees at work.  Flare-ups are 
noted to depend on the degree of the veteran's activity and 
are associated with walking.  The Board finds that the 
veteran's right knee disability, when considering 38 C.F.R. 
§§ 4.40 and 4.45, is productive of functional impairment to a 
degree that an increased evaluation to 20 percent, but no 
more, for the right knee is warranted.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  There are no records indicating hospitalization 
and the veteran has reported that he is employed and able to 
all things.  While he reports discomfort, there is no showing 
that his employment is interfered with beyond that 
contemplated by the rating assigned.  Thus, as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 



ORDER

Entitlement to an initial rating beyond 10 percent for a left 
knee disability is not warranted.  

Entitlement to an initial rating of 20 percent for a right 
knee disability is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

